Citation Nr: 1749324	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-01 653		DATE
		

THE ISSUE

Entitlement to an evaluation in excess of 10 percent for hypertension.


ORDER

Entitlement to an evaluation in excess of 10 percent for hypertension is denied.


FINDING OF FACT

Throughout the appeal period, the Veteran's hypertension did not result in diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 501, 1155, 5100, 5102, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.2, 4.3, 4.7, 4.41, 4.104, Diagnostic Code 7101 (2017). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from October 1979 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Diego, California (RO), assigning an evaluation for hypertension of 10 percent disabling effective May 26, 2006.

Pursuant to the Board's April 2011 decision, in a May 2011 rating decision, the RO granted service connection for hypertension, assigning a noncompensable disability rating effective May 26, 2006.  The Veteran filed a notice of disagreement in May 2011, and in a May 2012 statement of the case along with rating decision, the RO assigned an evaluation of 10 percent.  Rather than perfect his appeal of the May 2011 rating decision, the Veteran filed another notice of disagreement in June 2013.  Thereafter, the Veteran perfected his appeal of the May 2012 rating decision.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

Veterans Claims Assistance Act of 2000

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claim.

Law and Analysis

The Veteran contends that his hypertension is more severe than contemplated by a disability evaluation of 10 percent.

Generally, the effective date for an award of compensation based on an increase is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  Concerning claims for increased disability compensation specifically, the effective date will be the earliest date as of which it is factually ascertainable from medical evidence that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).

Here, since the Veteran did not perfect his appeal of the RO's May 2011 rating decision, the Board construes the Veteran's notice of disagreement with the RO's May 2012 rating decision, which was received June 10, 2013, as the date of the Veteran's claim for an increase rating for hypertension.  Accordingly, the rating period on appeal extends from June 10, 2012, one year prior to the date of receipt of the claim, and thereafter.

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Disability evaluations are determined by assessing the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2 (2016).  If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R.       § 4.7 (2016).

The primary focus in a claim for increased rating is the present level of disability.  Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal.  Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran's hypertension is rated under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).  Under Diagnostic Code 7101, hypertensive vascular disease (hypertension and isolated systolic hypertension) warrant a 10 percent rating with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A maximum of a 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).

Additional notes are as follows:

Note (1):  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.

Note (2):  Evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.

Note (3):  Evaluate hypertension separately from hypertensive heart disease and other types of heart disease.

Blood pressure readings are recorded in the format of the systolic blood pressure listed first, followed by a slash, and the diastolic blood pressure listed last, e.g., ###/###, and the medical evidence for this issue will be reported accordingly.

In making determinations, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

In his June 2013 notice of disagreement, the Veteran stated that, when he had his annual check-up in November 2012, his initial blood pressure reading was 167/100.  He stated that he requested this reading be recorded in his medical record.  He also claimed that he frequently had systolic readings over 160 and diastolic readings of 100 or more.

The Veteran's VA medical records show that he was seen by the primary care clinic in January 2014.  His blood pressure was recorded as 163/87.  It was noted that the Veteran had discontinued medication.

In a January 2014 statement in support of claim, the Veteran addressed his clinic visit.  The Veteran stated that his initial blood pressure when he arrived at the clinic was 168/106, and after fifteen minutes, it was 165/101.  He stated that he requested that these readings also be included in his medical record.  The Veteran again reported that during his December 2012 check-up, his blood pressure was 167/100, but it was not recorded.  The Veteran stated that his blood pressure had been over 100 or more "on numerous occasions."

In March 2014, the Veteran was afforded a VA examination for hypertension, which included an in-person examination of the Veteran and review of his claims file.  In the report, it was noted that the Veteran was prescribed an extremely low dose of medication for control of his hypertension.  It was indicated that the Veteran did not have a history of diastolic blood pressure predominantly 100 or more.  During the examination, the Veteran's blood pressure was taken three times, with the following results:  134/86; 138/88; and 138/82.  The examiner noted that the Veteran was jittery and had just drunk a large coffee.

The Veteran's medical records show that, in August 2014, he underwent a minor surgical procedure without anesthesia, during which his blood pressure was recorded.  Pre-procedure it was 161/103, and post-procedure, 163/101.

In a January 2015 statement, the Veteran addressed the blood pressure readings taken during the August 2014 surgical procedure.  He stated that his blood pressure was taken three times with the following results:  163/101; 161/103; 163/101.  The Veteran claimed that these three readings were all taken within a 45-minute waiting period prior to the surgery.  He stated that they were taken while he was seated and relaxed.

In August 2015, the Veteran was afforded a second VA examination for hypertension.  The examiner noted that the Veteran was prescribed blood pressure medication but there had been some noncompliance as shown by documentation of the running out of prescriptions.  It was indicated that the Veteran did not have a history of diastolic blood pressure predominantly 100 or more.  During the examination, the Veteran's blood pressure was taken three times, with the following results:  168/90; 144/90; 122/80.

Based on a careful review of the foregoing, the Board finds that an increased rating in excess of 10 percent disabling is not warranted.  The medical evidence of record does not show any systolic pressure of 200 or more or diastolic pressure of 110 or more at any time during the pendency of this appeal.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).  As systolic pressure of 200 or more or diastolic pressure of 110 or more has not been shown, an evaluation in excess of 10 percent for hypertension is not warranted.

In making this decision, the Board fully considered the Veteran's lay statements.  He is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that the Veteran's reports concerning symptomatology have been credible.  See 38 C.F.R. § 3.159(a)(2) (2016); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Furthermore, the Veteran's statements are largely corroborated by the evidence of record.  He is not, however, competent to state whether his symptoms warrant a specific rating under the General Rating Formula.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Evaluation of hypertension is based on clinical findings taken by medical measurements, and disability ratings for hypertension are derived by a mechanical application of the rating schedule to the numerical designations based on collections of blood pressure readings.  See e.g., Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (assigning disability ratings for hearing impairment based upon mechanical audiograms).

Based upon the foregoing, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. §§ 501, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  Disabled American Veterans





Department of Veterans Affairs


